Citation Nr: 1608978	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  15-46 509	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.  





REPRESENTATION

Appellant represented by:	Utah Division of Veterans' Affairs





ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to January 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

Notwithstanding the dismissal of the appeal set forth below, the Veteran's application to "reopen" his claim for an increased rating for bilateral hearing loss received on February 26, 2016, is referred to the RO for appropriate action.  


FINDING OF FACT

On February 17, 2006, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


